Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment of 14 February 2022 has been entered.  
            
Claim Status:
1c.	Claims 1, 5, 7-8, 11-19 are pending and under consideration. 
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

2a.	The rejection of claims 1, 5, 7-8 and 16 made under 35 U.S.C. 102(a)(1) as being anticipated by Felber et al, WO 2016/018920, published on 04 February 2016), is withdrawn. The Felber et al reference does not teach or suggest that the initial dose is determined based on the mass of the IL15/IL-15Ra complex. It is acknowledged that the Felber et al reference teaches that the administered dosage is determined based on the mass of single chain IL-15.  
2b.	The rejection of claims 1, 5, 7-8, 11-19 made under 35 U.S.C. 103 as being unpatentable over Felber et al, in view of Faghfuri et al, and Zhao et al, is withdrawn. None of the references teach or suggest that the initial dose is determined based on the mass of the IL15/IL-15Ra complex. 

New Rejections:
New matter claims:
Claim Rejections - 35 U.S.C. § 112:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 5, 7-8, 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites, “……wherein the initial dose of the IL-15/IL-15Ra complex, as determined based on the mass of the IL-15/IL-15Ra complex, …..” (lines 8-9, 16-17).  Claim 1 also recites that repeated and escalating doses of the IL-15/IL-15Ra complex are determined based on the mass of the IL-15/IL-15Ra complex (lines 11-12, 17-18).  However, said language is new matter and has no support in the instant specification as originally filed.  
The instant specification discloses that an initial dose of an IL-15/IL-15Ra complex is administered to a subject, (see pages 6-7). However, the specification does not disclose that the initial dose, repeated doses, or escalating doses of the IL-15/IL-15Ra complex, are determined based on the mass of the IL-15/IL-15Ra complex.  
Accordingly, the specification does not provide adequate written description for the new language “wherein the initial [repeated, escalating] dose of the IL-15/IL-15Ra complex, as determined based on the mass of the IL-15/IL-15Ra complex”.  It is neither disclosed nor does it flow naturally from the specification.


Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 5, 7-8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al, WO 2016/018920, published on 04 February 2016), in view of Felber et al. WO 2018/013855, with priority to 14 July 2016; herein after “Felber II”).
Felber et al (‘920) discloses a method of treating cancer comprising administering to a subject in need thereof IL-15/IL-15Ra complexes in a dose escalation regimen in an initial low dose in the range of 0.5 µg/kg and 5 µg/kg or in the range of 2 µg/kg and 10 µg/kg, (see pages 75-79, 00170-00171). Felber also teaches administration of an antibody to PD-1, (page 20, 0030; page 110, 00190; pages 116-117, 00210). The Felber et al reference discloses that the human IL-15 comprises amino acids 49 to 162 of SEQ ID NO:1 and that the human soluble IL-15Ra comprises the amino acid sequence of SEQ ID NO:33, which shares 100% identity to instant SEQ ID NO:10, (see 0031). The Felber et al reference teaches the regimen recited in instant claims 5, 7-8, (see paragraphs 0013, 0020, 0036).  Felber et al discloses that successively higher doses may be administered (such as two times higher than the previous dose) over a period of weeks (pages 17-18, [0024]; page 19, [0029]; page 77, [00171]). Felber et al indicates that the components of the composition may be administered subcutaneously or intravenously (page 75, 00168, page 18, [0030]; page 110, [00190]; pages 116-117, [00210]).  The reference teaches that the IL-15/IL-15Ra complex is comprised of human soluble native IL-15Rα and IL-15, (page 30). 
However, the Felber et al (‘920) reference does not teach that the initial and repeated administered dosages are determined based on the mass of the IL-15/IL-15R complex. 
Felber II teach doses (that include repeated and escalating) of an IL15/IL15Ra complex, as determined based on the mass of the IL-15/IL-15Ra heterodimeric complex, termed “hetIL-15” (page 2, [0005]]; pages 38-40, [0125-0127].  Felber II also teach that hetIL-15 alone or in combination with one or more therapies is administered to subjects with cancer (page 42, [0133]; pages 48-51, [0154-0158]).  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the administration of the IL-15/IL-5Rα complex taught by Felber et al by utilizing the mass of the IL-15/IL-5Rα heterodimeric complex for dosage amounts and timing as taught by Felber II.  The person of ordinary skill in the art would have been motivated to make that modification because heterodimeric IL-15/IL-5Rα is found in circulation and human cells and the teachings of Felber II improve dosing in order to avoid toxicity (see Felber II, page 2, [0005, 0007, 0008].  Felber II also state that successively higher doses are utilized in order to avoid accumulation of excess cytokine that may occur upon repeated injections while providing sufficient cytokine for lymphocyte growth and maintenance ([page 37, [0121]).
The person of ordinary skill in the art also would have been motivated to make those modifications and reasonably would have expected success because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


5.	Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al, WO 2016/018920, published on 04 February 2016), in view of Felber et al. WO 2018/013855, with priority to 14 July 2016; herein after “Felber II”) as applied to claims 1, 5, 7-8, 16 above, and further in view of Faghfuri et al, (Journal Expert Review of Anticancer Therapy, Vol. 15, 2015, No. 9, pages 981-993), and Zhao et al, (Clinical Pharmacology in Drug Development / CLIN. PHARMACOL. DRUG DEV. Volume and Issue Number: Volume: 5 Issue: 1 Pages: 29 - 30 Publication Date: 2016 ISSN/ISBN: 2160763X Edition, PMID, poster #44).
The teachings of Felber et al. and Felber II are set forth above.
However, the Felber et al. (’920) and Felber II references do not teach that anti-PD-1 antibody molecule administered is nivolumab or pembrolizumab or that the dose of the anti-PD-1 antibody is administered as a flat dose.
Faghfuri et al teach that the anti-PD-1 antibodies nivolumab, pembrolizumab are used for the treatment of various cancers including advanced melanoma, non-small cell lung cancer (NSCLC), renal cell (RCC) and bladder carcinoma, and other solid and hematologic disease, (see abstract, page 982, tables 2 and 3). The Faghfuri reference also teaches the doses and intervals recited in claims 11-13, (see tables 3-4).  It is noted that the instant specification teaches that the sequences recited in claims 17-19, belong to nivolumab, (claim 17) or pembrolizumab, (see specification page 38, 2nd and 3rd paragraphs).
With respect to the flat doses recited in claims 14-15, Zhao et al teach administration of nivolumab at a flat dose of 240 mg which is equivalent to 3 mg/kg at the median body weight, (see page 30, column 1). The reference teaches that flat dose would offer several advantages to cancer patients over body weight (BW)-normalized dosing, including less potential for dosing errors and reduced pharmacy burden (page 29).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer the IL-15/IL-5Rα complex taught by Felber et al and Felber II in combination with doses of the anti-PD-1 antibody nivolumab or pembrolizumab, as taught by Faghfuri and Zhao. The person of ordinary skill in the art would have been motivated to make those modifications because the Faghfuri reference teaches that anti-programmed death-1 monoclonal antibodies show highly durable response rates and long-term safety, validating the importance of the programmed cell death protein 1 pathway blockade for treatment of malignant melanoma. The Faghfuri et al and Zhao references teach that nivolumab and pembrolizumab anti-PD-1 antibodies are used to treat various types of cancer. One skilled in the art would be motivated to administer IL-15/IL-5Rα complex in combination with nivolumab or pembrolizumab, because the Felber et al reference teaches administration of IL-15/IL-5Rα complex and anti-PD-1 for treatment of cancer in a dose escalation manner and the Faghfuri et al and Zhao references teach that the cited anti-PD-1 antibodies are used for the treatment of various forms of cancer. 
The person of ordinary skill in the art also would have been motivated to make those modifications and reasonably would have expected success because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 

Conclusion:
6.	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        27 April 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647